Citation Nr: 0001841	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  91-50 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	C. B. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
June 1959; he also had periods of active duty for training, 
and inactive duty for training, from 1972 to 1989.

In a decision issued in May 1996, the Board of Veterans' 
Appeals (Board) denied a claim for entitlement to service 
connection for the residuals of a back injury.  A timely 
appeal was filed with the U. S. Court of Veterans Appeals 
(Court) (U. S. Court of Appeals for Veterans' Claims, 
effective March 1, 1999).  In [citation redacted] the Court, in a memorandum 
decision, vacated the Board denial of service connection for 
residuals of a back injury, and remanded the matter for 
readjudication.  The Court found that not all of the requests 
in the March 1994 remand were completed, and the decision was 
remanded.


REMAND

The Board, in the March 1994 remand, paragraph 2, asked that 
the veteran be examined by a board certified physician "who 
has not examined the veteran in the past, if available," and 
that "[a]ll indicated studies should be performed."  The 
Court, in [citation redacted], found that the record on appeal did not 
contain any indication that, on remand, the RO sought to 
ensure that the examination was conducted by an examiner who 
had not previously examined the veteran, if such examiner was 
available.  It was noted that the examining physician, Dr. 
Furrer, reported that he had previously examined the veteran 
in July 1989.  Whether another examiner was "available" was 
not addressed by the Board or the RO.  Further, the Court 
found that it could not be determined from the record whether 
the RO had attempted to ensure compliance the request that 
all indicated studies should be performed, as the RO's 
instructions to the examiner was not part of the record, and 
the examiners report and RO decision did not state whether 
the examiner had considered whether further studies should 
have been performed.

The Court found this failure to fully comply with the Board's 
instructions to be unacceptable, as the Court recently held 
in Stegall v. West 11 Vet. App. 268, 271 (1998) that:

"...a remand by this Court or by the Board confers 
on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand 
orders.  We hold further that a remand by this 
court or the Board imposes upon the Secretary of 
[VA] a con concomitant duty to ensure compliance 
with the terms of the remand....Finally, we hold also 
that where, as here, the remand orders of the Board 
or this court are not complied with, the Board 
itself errs in failing to ensure compliance....The 
Court takes this opportunity to remind the 
Secretary that he holdings of this decision are 
precedent to be followed in all cases presently in 
remand status."

The veteran's attorney, in November 1999, maintained that the 
radiologist in the December 1994 examination "specifically 
recommended that oblique x-rays be obtained," and there was 
no indication that the examiner ordered the additional x-
rays.  The record shows that the radiologist indicated that 
"[i]f clinically indicated, oblique radiographs may be 
beneficial to confirm this finding [of spondylolysis]." 
(emphasis added).  It was also reported that as the examiner 
in 1994 did not make specific reference to the current x-ray 
studies that the omission was crucial and violated the remand 
order.  The attorney also expressed her opinion that a 
definitive diagnosis of spondylolysis should have been made 
and that a new examination was required.  Based upon a review 
of the Court's decision and the record, the Board does not 
find that a new examination is mandated to correct the 
deficiencies identified by the Court in the December 1994 
examination.  Rather, the first task is to ascertain whether 
those deficiencies can be corrected.  

A basic contention of the veteran is that, while he may have 
had back pathology as a result of post service disease or 
injury, he now has additional back disability due to injuries 
sustained during active duty for training.  Following the 
April 1993 VA orthopedic examination, the diagnoses were 
degenerative joint disease of the knee and low back pain with 
radiculopathy to the right posterior thigh and lower 
extremity.  The examiner indicated that the veteran's back 
pain began while he was in service.  As the Board previously 
found, this opinion, insofar as it attempts to establish an 
etiology for the currently diagnosed back disorder, does not 
appear to have been based on a review of the evidence of 
record.  Rather, the examiner's opinion appears to have been 
based entirely on history provided by the veteran.  Moreover, 
as the Board explained, this history was rendered at a time 
when a claim for compensation benefits was pending and is not 
consistent with critical features of the clinical evidence of 
record.  For example, there is no reference to the 1988 back 
injury in the examiner's report or to ones sustained prior to 
that time, in 1967 and 1969.  Although the examiner can 
render a current diagnosis based on his examination of the 
veteran, it bears emphasis that, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

In light of the above, the Board finds that this case must be 
remanded for actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The overall purpose of the remand is 
to permit the RO to clarify the record, 
if feasible, as to: (a) whether there was 
"available" for orthopedic examination 
of the veteran in December 1994, a board 
certified physician who had not 
previously examined the veteran; and (b) 
whether all indicated studies were 
performed in conjunction with that 
examination.    

While the Board leaves discretion to the 
RO as to the specifics of how these 
objectives are accomplished, it is 
apparent that the RO should first 
determine whether there was another 
suitably qualified examiner available, 
apart from Dr. Furrer, to conduct the 
December 1994 examination.  

Assuming it can now be ascertained that 
there was not another suitably qualified 
examiner available, apart from Dr. 
Furrer, to conduct the December 1994 
examination, the RO should then determine 
whether the instruction sheet for the 
December 1994 examination is still 
available, and, if so, add it to the 
record.  The RO then should contact Dr. 
Furrer, if he is available, and request 
that he review the December 1994 
examination, and then provide an opinion 
as to whether any additional studies were 
in order based on the record as it stood 
at the time of the 1994 examination, or 
in light of any evidence added to the 
record since that time.  He should 
specifically address whether he reviewed 
the X-rays taken at the time of the 
December 1994 examination, and whether or 
not additional studies were indicated 
based upon the record as it stood, 
including the recommendation of the 
radiologist that oblique films be 
performed to confirm the diagnosis of 
spondylosis, if such additional studies 
were clinically indicated.  If Dr. Furrer 
recalls that he did not review the 
December 1994 X-rays, or if he can not 
recall whether he did or not, he should 
review them and determine whether they, 
or any evidence added to the record since 
1994, would warrant any alteration in his 
findings or opinion.   If Dr. Furrer 
finds that additional studies are 
warranted, they should be performed in 
conjunction with another VA examination.  
Likewise, if Dr. Furrer believes that 
another VA examination is warranted for 
any reason, it should be arranged.

In the event that it can not now be 
ascertained whether another suitably 
qualified physician was available in 
1994, or it is ascertained that another 
suitably qualified physician was 
available in 1994, the RO should arrange 
for a new VA examination by a suitably 
qualified board certified physician, who 
has not previously examined the claimant, 
if available, in order to provide an 
opinion as to the etiology of any present 
back disability, to include whether it is 
likely as not the current back disability 
is related to a low back injury noted 
during active duty for training.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  Any indicated testing 
should be performed, and the physician 
should specifically address whether 
oblique films of the spine are clinically 
indicted to confirm the diagnosis of 
spondylolysis.  The record should be 
specifically annotated to indicate that 
the examiner was qualified, and if he had 
previously examined the claimant, why 
another physician was not available.  
Likewise, there should be a specific 
notation in the record as to whether all 
indicated testing was performed.

3.  The RO should then review the medical 
development and assure that it is in 
compliance with the specifications set 
forth above.  Stegall, supra.  If not, 
the report should be returned to the 
medical provider to correct any 
deficiency.  In this regard, the RO 
should review any opinion and determine 
whether it is grounded in a correct 
medical history in light of the 
crediblity findings made by the Board.  
If not, the opinion should be returned to 
the examiner for review in light of those 
findings.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



